Citation Nr: 0514274	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Atty.

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from January 1946 to November 1947.  He died 
in April 1999.  These matters are before the Board of 
Veterans' Appeals (Board) from a January 2003 rating decision 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in Portland, Oregon.  In January 2004 the appellant 
requested a hearing before a Veterans Law Judge.  See VA Form 
9.  In April 2005 her attorney withdrew that request.

The appellant had not filed a claim for Chapter 35 benefits.  
The RO adjudicated such claim in January 2003, and included 
it in a December 2003 statement of the case (SOC).  In her 
January 2004 substantive appeal, the appellant indicated she 
was pursuing all issues listed in the SOC.  Hence, this 
matter is before the Board.  


FINDINGS OF FACT

1.  The veteran died in January 1999 at the age of 71; 
chronic obstructive pulmonary disease (COPD ) due to or as a 
consequence of cigarette abuse was certified as the immediate 
cause of his death.

2.  The veteran's COPD was not manifested in service; is not 
an asbestos-related disease; and is not shown to be related 
to his military service.

3.  The veteran had not established service connection for 
any disability, service-connected disability did not 
materially contribute to cause or hasten his death.
4.  When he died, the veteran was neither receiving, nor 
entitled to receive, compensation for disabilities rated 
totally disabling.

5.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death, and he did not have a 
claim pending with VA when he died.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).

2.  The criteria for establishing entitlement to DIC under 38 
U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2004).

3.  The criteria for establishing entitlement to Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35 are not 
met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 
(2004).

4.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The appellant was notified why her claims were denied in the 
January 2003 rating decision and in a December 2003 SOC.  The 
SOC informed her of pertinent VCAA regulations.  A September 
2002 letter (before the decision appealed), while not 
specifically mentioning "VCAA," informed the appellant of 
what evidence was needed to establish service connection for 
the cause of the veteran's death (as well as what evidence 
was needed for DIC and accrued benefits), and of her and VA's 
respective responsibilities in claims development.  While the 
letter advised her that she should submit additional evidence 
in support of her claim within 30 days, it also advised her 
that evidence received within a year would be considered.  
Everything submitted by the appellant to date has been 
accepted for the record, and considered.  The appellant is 
not prejudiced by any notice timing defect. 

As to notice content, the December 2003 SOC advised the 
appellant of the pertinent legal criteria and of what the 
record showed (and by inference, what more was necessary to 
establish entitlement to the benefits sought), and (p. 8) 
specifically  advised her to "provide any evidence in [her] 
possession that pertains" to her claims.  She has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, including his service 
entrance and separation examination reports, and postservice 
VA and private medical records.  The appellant has not 
identified any pertinent records outstanding.  VA's duties to 
assist, including those mandated by the VCAA, are met.

Factual Basis

The appellant contends that the veteran's death was caused by 
his exposure to asbestos in service.  See August 2001 
statement (VA Form 21-4138).

During his lifetime the veteran had not established service 
connection for any disability.

The veteran's service medical records are silent as to any 
complaints, findings or diagnosis of COPD, and service 
records contain no mention of asbestos exposure.  His 
personnel records show that he served aboard Material Salvage 
Unit One, Three, and Four.  

Private medical records dated in May 1996 and April 1997 
include diagnoses of severe COPD.  A December 1997 private 
medical record shows that the veteran had severe end stage 
COPD, and that he was bed ridden.  

The veteran's death certificate shows that he died in January 
1999, and lists the immediate cause of death as COPD, due to 
or as a consequence of cigarette abuse.  Tobacco use was 
noted to have contributed to his death.  

In a letter received in September 2001, the appellant 
asserted that at the time of his death the veteran had a 
pending claim seeking service connection for post-traumatic 
stress disorder (PTSD).  She added that she wished for this 
claim to proceed, and also requested "DIC benefits."  

In December 2002 the appellant submitted a photocopy of a 
December 1997 VA medical opinion concerning another veteran, 
indicating that "asbestos exposure in a cigarette smoker 
predisposes to lung cancer."  Notably, the record does not 
show a diagnosis of lung cancer.  

Laws and Regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110,1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In asbestos exposure-related claims, VA must determine 
whether military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  M21-1, Part VI, 7.21(a)(1).  

Benefits are paid to a deceased veteran's surviving spouse or 
children in the same manner as if the veteran's death is 
service connected when the veteran's death was not caused by 
his or her own willful misconduct, and the veteran was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation at the time of 
death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, the child, spouse 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including if a permanent total 
service-connected disability was in existence at the date of 
the veteran's death or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807.

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  Application for accrued benefits must be filed 
within 1 year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 
F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  

Analysis

Cause of Death

The certified cause of the veteran's death was COPD.  There 
is no competent evidence that any form of pulmonary disease 
was manifested in service, so as to establish direct service 
connection for the death-causing illness, i.e., on the basis 
that COPD became manifested in service and persisted.  No 
doctor has opined that the veteran's death-causing COPD was 
related to his service.  Postservice medical records first 
noting findings reflective of COPD in 1996, at the earliest 
provide no support for there being a nexus between the death-
causing COPD and service.  

The appellant maintains that the veteran was exposed to 
asbestos during service, and that such exposure played a role 
in his death.  She makes this assertion on the basis of the 
veteran's service aboard ships while in the military.  (In 
June 2002 she notified VA that she was no longer claiming 
that the veteran's tobacco addiction was a possible basis for 
entitlement to service connection for the cause of his 
death.)  While there is no direct evidence of asbestos 
exposure in service, the veteran did serve in a Material 
Salvage unit in service, and quite possibly could have been 
exposed to asbestos therein.  Regardless, whether or not he 
was indeed exposed to asbestos is not a critical factor as 
there is absolutely no competent evidence that he died of 
asbestos-related illness.  The diagnosed disease (COPD) which 
caused the veteran's death has not been determined to be an 
asbestos related disease.  While lung cancer is listed among 
the asbestos related diseases (See M-21-1, Part VI), the 
veteran here did not have lung cancer diagnosed. 

Finally, as the veteran had not established service 
connection for any disability, there is no basis for finding 
that service-connected disability materially contributed to 
cause or hastened his death.  Accordingly, service connection 
for the cause of the veteran's death is not warranted.

DIC under 38 U.S.C. § 1318

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service connected disability rated totally disabling.  The 
veteran here did not have any service connected disabilities, 
and was not receiving (or entitled to receive) compensation 
at the total disability level.  The threshold requirement is 
not met, and the claim must be denied. 

Dependents' Educational Assistance under Chapter 35

Basic eligibility for dependents' educational assistance 
benefits is premised on a finding that the veteran either 
died due to service connected disability, or had permanent 
service connected disability rated totally disabling at the 
time of death.  Here, the veteran had not established service 
connection for any disability, and the Board has determined 
that the cause of his death is not service connected.  The 
threshold legal criteria for this benefit are not met.  
38 U.S.C.A. § 3501.  Hence, the claim must be denied.  

Accrued Benefits

The veteran died in January 1999; the appellant's claim for 
accrued benefits was received in September 2001.  There is no 
evidence indicating she submitted a claim for accrued 
benefits within one year of the veteran's death, nor does she 
assert that any such claim was filed.  Furthermore, contrary 
to the appellant's contention that the veteran had a pending 
claim for service connection for PTSD at the time of his 
death, a close review of the record revealed that he did not 
have any pending claim with VA when he died.  The threshold 
legal requirements for establishing entitlement to accrued 
benefits are not met, and the appeal must be denied because 
of the absence of legal merit.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(c).







ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  

Entitlement to Dependents' Educational Assistance benefits is 
denied.  

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


